DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Following Applicants amendments to the Specification and Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Specification, the objection to the Specification of the previous office action is Withdrawn.
Following Applicants amendments to the Claims, the objection to the Claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues, "incorporating the selected one of the plurality of control models into the autonomous device", integrates the claims into a practical application and/or cannot reasonably be considered to be practicable by the human mind. The Examiner disagrees and notes the incorporating step is insignificant extra-solution activity to the judicial exception, that storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is also not anything significantly more than the judicial exception.
Therefore, the 101 rejection of the Claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant argues the references can’t be combined. The Examiner disagrees, and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references are in the same field and a reasons statement as to why one of ordinary skill would have been motivated, as well as the benefit of doing so, has been provided.
Applicant argues the newly amended subject matter is not taught by the cited prior art references. As this newly amended subject matter of the claim has not been previously 
Therefore, the 103 rejection is Maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of determining a control model according to a performance metric. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.
Step 1: Claims 1-8 are directed to a system, which is an apparatus, which is a statutory category of invention. Claims 9-15 are a computer readable medium, which is a manufacture, which is a statutory category of invention. Claims 16-20 are a method, which is a process, which is a statutory category of invention. Therefore, claims 1-20
Step 2A, Prong 1: Claim 1 is directed to the abstract idea of determining scramjet performance characteristic, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "generate one or more modified environmental parameters using one or more initial environmental parameters the modified environmental parameters including one or more physical parameters of one or more objects within an environment and one or more physical parameters of an autonomous device; generate a simulation using the one or more modified environmental parameters;” is a process of a system that, under its broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "present the simulation to a plurality of control models for the autonomous device, the control models being configured to define the behavior of the autonomous device when interacting with the simulation, each of the plurality of control models providing an information set, the information set including information on the performance or behavior of the autonomous device in the simulation;” is a process of a system that, under its broadest reasonable interpretation, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "determine a performance metric for each of at least two of the plurality of control models using the corresponding information set, the performance metric relating to overall performance of the autonomous device in the simulation or performance related to a specific portion of the simulation; select one of the plurality of control models based on the performance metric; and” is a process of a system that, under its broadest 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. For example, claim 1 recites the system within the preamble of the claim, such that the body of the claims do not use the additional elements of processor and memory in a meaningful way. While, the claim recites the additional elements of processor and memory, they merely link the system to a technological environment. (MPEP 2106.05(h)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. The limitation, “incorporating the selected one of the plurality of control models into the autonomous device”, is insignificant extra solution activity. (MPEP 2106.05(g)) This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites incorporating the model which is akin to storing and/or retrieving data in a memory, which is post-solution activity. The claims merely detail instructions to choose a control model based on a performance metric and are not integrated into a practical application.
Step 2B: Claim 1 includes the additional elements of " one or more processors; and", “a memory communicably coupled to the one or more processors and storing”. The additional processors” and “memory” only links the claim to a technological environment. The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception which does not add meaningful limits to practicing the abstract idea. The limitation “incorporating the selected one of the plurality of control models into the autonomous device”, is insignificant extra solution activity akin to the storing of the control model into the autonomous vehicle. (MPEP 2106.05(g)) Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). In Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 10 and 17 are directed to narrowing information sets, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 3, 11 and 18 are directed to generating parameters, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 4 and 12 are directed to narrowing how the parameters are generated, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 5, 13 and 19 are directed to narrowing a parameter, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 6 and 14 are directed to further data collection, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with 
Dependent claim 7 is directed to further defining the performance metric, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.
Dependent claims 8, 15 and 20 are directed to determining how a variable impacts the system, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, because the claim does not preclude the limitation from being performed in the human mind.

Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kewlani et al. “A Stochastic Response Surface Approach to Statistical Prediction of Mobile Robot Mobility” (hereinafter “Kewlani”), in view of Li et al. “Development of a new integrated local trajectory planning and tracking control frame work for autonomous ground vehicles”(hereinafter “Li”). 
Regarding claim 1, Kewlani teaches … generate one or more modified environmental parameters using one or more initial environmental parameters, (Figure 3, Page 4 Section 3,  The initial terrain of heavy clay is modified to dry sand)
the modified environmental parameters including one or more physical parameters of one or more objects within an environment (Figure 3, Figure 5, a hill is encountered which is different than the flat road within the environment)

Examiner’s note: In [0015] the physical parameters of the object include, friction, inertia, lengths of links, geometries, weight, surface roughness, and the other measures. Here, the hill has different coefficients of friction between heavy clay and dry sand, different geometries at 6 and 15 degrees of incline, and surface roughness between heavy clay and dry sand. Therefore, the hill is being interpreted as an object within the environment under the broadest reasonable interpretation.

	and one or more physical parameters of an autonomous device; (Table 2, wheel width and radius, are physical parameters of the autonomous device)
generate a simulation using the one or more modified environmental parameters; (Abstract, Page 2 Section A Right Column, Pages 2 and 3 Algorithmic Implementation, Tables 3 and 4, Figure 5, Using the heavy clay and dry sand, a number of simulations are run)
present the simulation to a plurality of control models for the autonomous device, the control models being configured to define the behavior of the autonomous device when interacting with the simulation, (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, A number of control parameters including variables relating to the vehicle and the initial velocity of the vehicle are simulated for the autonomous robot)
each of the plurality of control models providing an information set, the information set including information on the performance or behavior of the autonomous device in simulation;(Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, which in turn creates probability information)
determine a performance metric for each of at least two of the plurality of control models using the corresponding information set, the performance metric relating to overall performance of the autonomous device in the simulation or performance related to a specific portion of the simulation; (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B 
Kewlani does not explicitly teach one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to: select one of the plurality of control models based on the performance metric; and incorporating the selected one of the plurality of control models into the autonomous device.
Li teaches one or more processors; and a memory communicably coupled to the one or more processors and storing instructions that when executed by the one or more processors cause the one or more processors to: (Page 120 Fourth Paragraph, A graphic processing unit is used to solve several challenging motion planning problems using driving scenarios)

Examiner’s Note: Here the claim contains functional language that causes the processor to perform a function. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. (MPEP 2114 (IV)). As the GPU of Li has a processor and memory capable of operating the instructions of the claim, the GPU can inherently perform the claimed function and the rejection under 35 U.S.C. 103 is appropriate.

and to select one of the plurality of control models based on the performance metric; (Abstract, Page 119 Third and Fourth paragraphs, Page 121 last paragraph to Page 122 first paragraph, Page 127 Last paragraph before section 2.2, An optimal model is chosen that meets safety, comfort performance and trajectory) 
and incorporating the selected one of the plurality of control models into the autonomous device. (Page 135 Section 4, after the simulated algorithms have been verified, the algorithms were tested (stored) in the autonomous vehicle for hundreds of kilometers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Kewlani with Li as the references deal with simulating autonomous vehicle performance, in order to implement a system that uses a processor and memory to choose the best model and test it in the real world. Li would modify Kewlani by using a computing device to choose the best model from the simulation runs and testing it in the real world. The benefit of doing so is the best control algorithm can be selected and executed. (Li Page 127 Last paragraph before section 2.2)

Regarding claim 2, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein the information set includes an initial information set and one or more modified information sets. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, they are modified and run up two different degrees of incline)

Regarding claim 3, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein the modified environmental parameters are generated using one of a random modification, a bounded random modification, a selected random modification, a controlled modification, and combinations thereof. (Abstract, Page 2 section A, A Monte Carlo based method is used to consider terrain parameter uncertainty)

Regarding claim 4, the combination of Kewlani and Li teach the limitations of claim 3. Kewlani teaches wherein the modified environmental parameters are generated using the random modification according to a Monte Carlo scheme. (Abstract, Page 2 section A, A Monte Carlo based method is used to consider terrain parameter uncertainty)

Regarding claim 5, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein at least one of the modified environmental parameters is a physical characteristic of the autonomous device. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, A number of control parameters including variables relating to the vehicle and the initial velocity of the vehicle are simulated for the autonomous robot)

Regarding claim 6, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein the generation module further includes instructions to collect environmental information, using a sensor system, from one or more real world environments. (Abstract, Page 1 Right Column Second to last Paragraph, Page 2 section A, Sensors are used to classify terrain including LIDAR)

Regarding claim 7, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein the performance metric is a measure of success to failure in performing a task in the simulation. (Figure 5, A probability plot show the probability of success to failure given an initial velocity and degree of incline)

Regarding claim 8, the combination of Kewlani and Li teach the limitations of claim 1. Kewlani teaches wherein the selection module further includes instructions to determine an impact of the initial environmental parameters on the one or more control models. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions, The probability is shown as models of the vehicle, terrain and velocity are randomly changed, each change effects the probability)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 11, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 12, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 13, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 14, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 15, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 16, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 17, the combination of Kewlani and Li teach the limitations of claim 16. Kewlani teaches wherein the initial information set includes environmental information as related to performance information for the one or more control models. (Pages 2 and 3 Algorithmic Implementation, Pages 4 and 5 Section B Reduced SRSM Model for Drawbar pull, Table 2, Figure 5, Page 6 Conclusions A number of control parameters including variables relating to the vehicle and the initial velocity are an information set, they are modified and run up two different degrees of incline; the performance of the vehicle using the control model is tied to the probability of success)

In regards to claim 18, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 19, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 20, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. “Testing Autonomous Vehicle Software in the Virtual Prototyping Environment”: Also teaches using a simulated best performance to incorporate into real world testing. Also, the creation of a test case using a set of criteria.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128